Citation Nr: 0425280	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  95-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to June 1970.

This case is before the Board of Veteran's Appeals (Board) on 
appeal from a September 1994 rating decision of a Department 
of Veterans' Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in June 2000 and February 2004.  The case 
was previously before the Board and was remanded in October 
1996, May 1999, and August 2001.  The Board denied the issue 
on appeal in an August 26, 2003, decision.  The Board vacated 
the August 26, 2003, decision in August 2004 in view of the 
veteran's appearance at the February 2004 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

There are several medical opinions of record regarding 
whether or not the veteran currently suffers from porphyria 
cutanea tarda.  Although none of the medical opinions 
specifically rules out a diagnosis of porphyria cutanea 
tarda, none of them definitively diagnoses that disorder.  
Unfortunately, past attempts to obtain a thorough examination 
and a clear opinion of whether or not the veteran suffers 
from porphyria cutanea tarda have been unsuccessful.  The 
Board notes that a January 1998 medical opinion includes an 
assumption of a past diagnosis of porphyria cutanea tarda, a 
September 1998 report apparently did not include a physical 
examination of the veteran, a January 2001 report suggested 
further review from a dermatologist, and a May 2002 report 
once again assumed a prior diagnosis of porphyria cutanea.  
The Board also notes that the veteran appears to have 
testified at his February 2004 hearing that the May 2002 
examination did not involve an actual physical examination of 
the veteran.

The Board acknowledges the length of this particular appeal 
and regrets the further delay.  Nevertheless, the Board 
believes that additional development of the medical record to 
clarify the appropriate diagnosis is necessary to fairly 
decide the veteran's appeal.

Additionally, the Board notes that the veteran testified at 
his February 2004 hearing that he was scheduled to see a 
specialist in connection with his skin condition in 
approximately March 2004.  The Board believes these records 
would be extremely helpful in this case, if they are 
available.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.

2.  The RO should contact the veteran and 
request information regarding the March 
2004 specialist examination which he 
referred to at the February 2004 Board 
hearing.  The RO should then take 
appropriate steps to obtain copies of any 
records documenting that examination.

3.  The veteran should then be scheduled 
for an appropriate VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, with 
particular attention directed to the 
December 1993, January 1998, September 
1998, January 2001 and May 2002 medical 
reports.  All medically appropriate 
diagnostic tests should be conducted and 
a detailed rationale for all opinions 
expressed should be provided.  The 
examiner should be asked to provide a 
clear opinion as to whether or not the 
veteran currently suffers from porphyria 
cutanea tarda and, if so, whether it was 
manifested within one year of the 
veteran's discharge from service or 
whether it is otherwise causally related 
to exposure to herbicides during his 
Vietnam service.  A detailed rationale 
should be furnished. 

4.  The RO should then review the 
expanded record and determine if service 
connection for porphyria cutanea is 
warranted.  If the benefit sought is not 
granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




